DETAILED ACTION
	Claims 1-8 and 17-28 are pending for examination on merits.  Claims 1, 17, and 23 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (Claims 9-16), there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on01/08/2021.  Applicant’s election without traverse of Group I in the reply is acknowledged.

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 17-19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute (US 20180150843 A1; hereinafter “Adja”) in view of Etchegoyen (20110093703 A1; hereinafter “Etch”).

As per claim 1, Adja teaches a system, comprising: 
a non-transitory memory; and 

receiving, from a risk source, a request for performing an electronic transaction, wherein the request is associated with first security data (Adja, par. 0038-0039: receiving or accepting payment-authorization -transaction-request data.  For example, when a traveler requests for a payment, there are at least three types of cardholders, high-profit users 124, average users 126, and high -risk users 128, meaning that the traveler is a risk source; Authorization for payment at a merchant point-of-sale (POS) terminal is inherently associated with first security data); 
deriving a first level of security data using the first security data (Adja, par. 0014: making a first comparison that executes an algorithm of the smart agent data structure; par. 0038: history of travel, which is the first security data); 
generating enriched security data for the risk source by recursively deriving an additional level of security data using a previous level of security data until a predetermined recursive level is reached (Adja, par. 0048-0049: recursive profile 206 in the Smart agent data structure 200 and par. 0075-0076: building … a long‐term and a recursive profile for each the accountholder in each the real‐time, risk‐scoring fraud model data structures; Adja teaches threshold A, B, C, D as predetermined recursive levels to be compared with; par. 0060-0065); 
authorizing the electronic transaction based on the risk level determined for the risk source (Adja, par. 0006 and 0009: authorizing or declining transactions using one or more smart agents; par. 0014: transmitting a transaction-approve message based on the risk level comparison that that executes an algorithm of the smart agent data structure).  
However, Adja fails to disclose steps for generating fingerprint based on the enriched security data and determining a risk level for the risk source by comparing the first fingerprints.  This aspect of the claim is identified as a difference.
In a related art, Etch teaches,

determining a risk level for the risk source by comparing the first fingerprint against at least a second fingerprint associated with a first risk type (par. 0016: the server compares the recently received fingerprint with stored fingerprint data located using the associated identifier to determine whether particular clients have undergone hardware configuration changes; see par. 0049 and 0054 for the risk associated with fingerprint).
Adja and Etch are analogous art, because they are in a similar field of endeavor in improving authentication of user or device of user.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and modify Adja with Etch’s teachings of generating a first fingerprint and comparing it with stored fingerprint to determine a risk. For this combination, the motivation would have been to improve the level of security with the use of device fingerprint.

As per claim 2, the references as combined above teach the system of claim 1, wherein the electronic transaction comprises an electronic payment transaction associated with an amount, wherein the operations further comprise determining the predetermined recursive level for generating the enriched security data based on the amount (Adja, par. 0038: the threshold for a declined transaction for a particular individual would be higher if the amount for the transaction is trivial when compared with past amounts approved for same individual; par. 0060: a dollar transaction " threshold amount-A" 306 is a predetermined recursive level; par. 0062-0063: the transaction amount $X, $250).  

As per claim 3, the references as combined above teach the system of claim 1, wherein the operations further comprise: 
determining a request type associated with the request (Adja, par. 0014: a financial action request is a type of request for financial transactions); and 
determining the predetermined recursive level for generating the enriched security data based on the request type associated with the request (Adja, par. 0060: a dollar transaction " threshold amount-A" 306 is a predetermined recursive level to be compared to a type of request).  
 
As per claim 17, Adja teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
-3-receiving, from a risk source, a request for performing an electronic transaction, wherein the request is associated with first security data (Adja, par. 0038-0039: receiving or accepting payment-authorization -transaction-request data.  For example, when a traveler requests for a payment, there are at least three types of cardholders, high-profit users 124, average users 126, and high -risk users 128, meaning that the traveler is a risk source; Authorization for payment at a merchant point-of-sale (POS) terminal is inherently associated with first security data); 
deriving a first level of security data using the first security data (Adja, par. 0014: making a first comparison that executes an algorithm of the smart agent data structure; par. 0038: history of travel, which is the first security data); 
generating enriched security data for the risk source by recursively deriving an additional level of security data using a previous level of security data until a predetermined recursive level is reached (Adja, par. 0048-0049: recursive profile 206 in the Smart agent data structure 200 and par. 0075-0076: building … a long‐term and a recursive profile for each the accountholder ‐time, risk‐scoring fraud model data structures; Adja teaches threshold A, B, C, D as predetermined recursive levels to be compared with; par. 0060-0065); 
authorizing the electronic transaction based on the risk level determined for the risk source (Adja, par. 0006 and 0009: authorizing or declining transactions using one or more smart agents; par. 0014: transmitting a transaction-approve message based on the risk level comparison that that executes an algorithm of the smart agent data structure).  
However, Adja fails to disclose steps for generating fingerprint based on the enriched security data and determining a risk level for the risk source by comparing the first fingerprints.  This aspect of the claim is identified as a difference.
In a related art, Etch teaches,
generating a first fingerprint based on the enriched security data (Etch, par. 0015-0016: generating the machine fingerprint, which is an indication that the client machine to which the identifier belongs has not experienced any hardware configuration changes likely to be of concern or considered critical); 
determining a risk level for the risk source by comparing the first fingerprint against at least a second fingerprint associated with a first risk type (Etch, par. 0016: the server compares the recently received fingerprint with stored fingerprint data located using the associated identifier to determine whether particular clients have undergone hardware configuration changes; see par. 0049 and 0054 for the risk associated with fingerprint).
Adja and Etch are analogous art, because they are in a similar field of endeavor in improving authentication of user or device of user.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and modify Adja with Etch’s teachings of generating a first fingerprint and comparing it with stored fingerprint to determine a risk. For this combination, the motivation would have been to improve the level of security with the use of device fingerprint.

As per claim 18, the references as combined above teach the non-transitory machine-readable medium of claim 17, wherein the electronic transaction comprises an electronic payment transaction associated with an amount, wherein the operations further comprise determining the predetermined recursive level for generating the enriched security data based on the amount (Adja, par. 0038: the threshold for a declined transaction for a particular individual would be higher if the amount for the transaction is trivial when compared with past amounts approved for same individual; par. 0060: a dollar transaction " threshold amount-A" 306 is a predetermined recursive level; par. 0062-0063: the transaction amount $X, $250).  

As per claim 19, the references as combined above teach the non-transitory machine-readable medium of claim 17, wherein the operations further comprise: 
determining a request type associated with the request (Adja, par. 0014: a financial action request is a type of request for financial transactions); and 
determining the predetermined recursive level for generating the enriched security data based on the request type associated with the request (Adja, par. 0060: a dollar transaction " threshold amount-A" 306 is a predetermined recursive level to be compared to a type of request).  
  
As per claim 23, Adja teaches a method comprising: 
receiving, by one or more hardware processors from a risk source, a request for performing an electronic transaction, wherein the request is associated with first security data (Adja, par. 0038-0039: receiving or accepting payment-authorization -transaction-request data.  For example, when a traveler requests for a payment, there are at least three types of cardholders, high-profit users 124, average users 126, and high -risk users 128, meaning that 
deriving, by the one or more hardware processors, a first level of security data using the first security data (Adja, par. 0014: making a first comparison that executes an algorithm of the smart agent data structure; par. 0038: history of travel, which is the first security data); 
generating, by the one or more hardware processors, enriched security data for the risk source by recursively deriving an additional level of security data using a previous level of security data until a predetermined recursive level is reached; 
generating, by the one or more hardware processors, a first fingerprint based on the enriched security data (Adja, par. 0048-0049: recursive profile 206 in the Smart agent data structure 200 and par. 0075-0076: building … a long‐term and a recursive profile for each the accountholder in each the real‐time, risk‐scoring fraud model data structures; Adja teaches threshold A, B, C, D as predetermined recursive levels to be compared with; par. 0060-0065); 
authorizing, by the one or more hardware processors, the electronic transaction based on the risk level determined for the risk source (Adja, par. 0006 and 0009: authorizing or declining transactions using one or more smart agents; par. 0014: transmitting a transaction-approve message based on the risk level comparison that that executes an algorithm of the smart agent data structure).  
However, Adja fails to disclose steps for generating fingerprint based on the enriched security data and determining a risk level for the risk source by comparing the first fingerprints.  This aspect of the claim is identified as a difference.
In a related art, Etch teaches,
determining, by the one or more hardware processors, a risk level for the risk source by comparing the first fingerprint against at least a second fingerprint associated with a first risk type (Etch, par. 0015-0016: par. 0015-0016: generating the machine fingerprint; the server compares the recently received fingerprint with stored fingerprint data located using the 

As per claim 24, the references as combined above teach the method of claim 23, wherein the electronic transaction comprises an electronic payment transaction associated with an amount, wherein the method further comprises determining the predetermined recursive level for generating the enriched security data based on the amount (Adja, par. 0038: the threshold for a declined transaction for a particular individual would be higher if the amount for the transaction is trivial when compared with past amounts approved for same individual; par. 0060: a dollar transaction " threshold amount-A" 306 is a predetermined recursive level; par. 0062-0063: the transaction amount $X, $250).  

As per claim 25, the references as combined above teach the method of claim 23, further comprising: 
determining a request type associated with the request (Adja, par. 0014: a financial action request is a type of request for financial transactions); and 
determining the predetermined recursive level for generating the enriched security data based on the request type associated with the request (Adja, par. 0060: a dollar transaction " threshold amount-A" 306 is a predetermined recursive level to be compared to a type of request).  

Allowable Subject Matter
Claims 4-8, 20-22, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.

Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/18/2021